Alice Robie Resnick, J.,
dissenting.
{¶ 28} Courts everywhere are sharply divided on the present certified issue. However, I adhere to the principle that continued employment in an at-will situation does not by itself constitute consideration. I respectfully dissent.
{¶ 29} As the majority confirms, “a contract is not binding unless supported by consideration,” which is generally defined as “a detriment to the promisee or a benefit to the promisor.” Thus, in order for the September 1991 noncompetition agreement executed between appellant, Lake Land Employment Group of Akron, LLC, and appellee, Lee Columber, to be binding, either Lake Land must have given something for it or Columber must have received something in return. *250Yet, when all is said and done, the only difference in the parties’ employment relationship before and after September 1991 is the noncompetition agreement.
{¶ 30} The majority’s holding that “[c]onsideration exists to support a noncom-petition agreement when * * * the employer continues an at-will employment relationship * * *” belies itself. If the same at-will employment relationship continues, where is the consideration? The employer has relinquished nothing, since it retains exactly the same preexisting right it always had to discharge the employee at any time, for any reason, for no reason, with or without cause. The employee has gained nothing, for he has not been given or promised anything other than that which he already had, which is “employment which need not last longer than the ink is dry upon [his] signature.” Kadis v. Britt (1944), 224 N.C. 154, 163, 29 S.E.2d 543. It is precisely because the same at-will employment relationship continues that there is no consideration.
{¶ 31} In fact, the majority endeavors to transform this mutual exchange of nothing into consideration by formulating such artful euphemisms as “forbearance on the part of an at-will employer from discharging an at-will employee,” “mutual promises to employ and to be employed on an ongoing at-will basis,” and “a proposal to renegotiate the terms of the parties’ at-will employment.” But in the end, the employer simply winds up with both the noncompetition agreement and the continued right to discharge the employee at will, while the employee is left with the same preexisting “nonright” to be employed for so long as the employer decides not to fire him. The only actual “forbearance,” “proposal,” or “promise” made by the employer in this situation is declining to fire the employee until he executes the noncompetition agreement.
{¶ 32} Moreover, the majority’s holding and supporting rationale would allow the enforcement of a noncompetition agreement that was exacted from an employee who, at the time of execution, had already acquired all the knowledge his or her position affords and who was fired the day after affixing his or her signature to the document. In cryptic fashion, the majority is essentially bolding that a restrictive covenant may henceforth be exacted from an at-will employee without any supporting consideration.
{¶ 33} Thus, as well summarized in one analysis:
{¶ 34} “ ‘A contract by an employee not to divulge information obtained in the employment and not to engage in other employment in a similar business for two years after the cessation of his employment is not supported by a sufficient consideration where it [is] not executed until after he has been in the employment for several years, his position and duties and the nature of the business remain exactly the same as before, and the employer, reserving the right to discharge him at any time, does 'not assume any obligation which he does not already have.’ ” Morgan Lumber Sales Co. v. Toth (1974), 41 Ohio Misc. 17, 19, 70 O.O.2d *25133, 321 N.E.2d 907, quoting Headnote 1 to Kadis v. Britt, supra, as reported in 152 A.L.R. 405.
Waldheger-Coyne Co., L.P.A., Walter F. Ehrnfelt, Mary J. Giganti and Luke F. McConville, for appellant.
Riek & Associates Co., L.P.A., and F. Benjamin Riek III; and Susan Lax, for appellee.
{¶ 35} Since the noncompetition agreement in this case lacked consideration and therefore was unenforceable, I would affirm the judgment of the court of appeals.